NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 10 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA SOCORRO AGASINO,                           No. 05-71468

             Petitioner,                         Agency No. A092-177-125

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted December 8, 2009 **
                             San Francisco, California

Before: O’SCANNLAIN, RAWLINSON and BEA, Circuit Judges.

       Maria Socorro Agasino (Agasino) petitions for review of a Board of

Immigration Appeals’ (BIA) decision denying her petition to reopen her case to

seek relief pursuant to 8 U.S.C. § 1182(c).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
         Agasino raised the argument that retroactive application of the expanded

“aggravated felony” definition violates due process in her prior petition, so it is

now barred by the doctrine of issue preclusion. See In re Reynoso, 477 F.3d 1117,

1122 (9th Cir. 2007). Likewise, Agasino could have raised her claim that

application of the expanded definition violates her right to equal protection, so that

claim is barried by the doctrine of claim preclusion. See United States v. Bhatia,

545 F.3d 757, 759 (9th Cir. 2008). Because Agasino is not entitled to relief, the

BIA acted within its discretion when it denied Agasino’s motion to reopen

proceedings. See Bunty Ngaeth v. Mukasey, 545 F.3d 796, 799-800 (9th Cir.

2008).

         PETITION FOR REVIEW DENIED.




                                           2